BRUNOT, J.
(dissenting). In the limited time ah our disposal it is physically impossible to examine the record carefully and with detail, but there are certain material facts which appear in a manner not to be ignored or treated lightly.
The sheriff’s poll tax books show that he collected 2,560 poll taxes during the year 1922, but the record shows that he issued 2,653 poll tax receipts. The record also shows that a number of the poll tax receipts which are accounted for in his Jbooks were changed. These receipts were originally made out in one name, in several instances the name being that of a negro, and these, names were obliterated by running. an ink line through them and the name of another person written over the original name. The proof is convincing -that more than 100 fraudulent poll tax receipts were issued. The issuance of such a large number of fraudulent receipts and the changing of the name on a number of the receipts shown on the sheriff’s books is sufficient proof of wholesale fraud to warrant this court in annulling the election. In view of the fact that the fraud proven is chargeable to-the sheriff, it is my opinion, that the question presented by this case is one which rests upon the high and firm ground which forbids the perpetrator of a fraud to reap the benefit of it. For these reasons I respectfully dissent from the opinion and decree of the majority of this court.